Citation Nr: 0127716	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for anorexia nervosa 
and, if so, whether the evidence supports a grant of service 
connection.

2.  Whether there was clear and unmistakable error in the 
September 1993 rating decision that initially denied service 
connection for anorexia nervosa.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from December 1989 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined in pertinent part that new 
and material evidence adequate to reopen the claim for 
entitlement to service connection for anorexia nervosa had 
not been submitted.  A personal hearing was held in September 
2001 before the undersigned Member of the Board conducting a 
Travel Board hearing in Cleveland, Ohio.

In regard to the issue of whether there was clear and 
unmistakable error in the September 1993 rating decision that 
initially denied service connection for anorexia nervosa, the 
Board finds that additional action is required to correct a 
due process problem.  Accordingly, that issue is addressed in 
the Remand section hereinafter.


FINDINGS OF FACT

1.  In rating decision of September 1993, the RO denied 
service connection for anorexia nervosa; the appellant was 
notified of the decision in November 1993 and it became final 
when the appellant failed to submit a notice of disagreement.

2.  In rating decisions of April 1996 and November 1998, the 
RO determined that adequate new and material evidence to 
reopen the claim for service connection for anorexia nervosa 
had not been submitted; the appellant was notified of each of 
these decisions and they both became final when the appellant 
failed to submit a timely notice of disagreement.
3.  Some of the evidence received since the November 1998 
rating decision that pertains to the claim for service 
connection for anorexia nervosa was not previously of record, 
is not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence shows that the appellant initially 
demonstrated dangerous weight loss in service and was 
diagnosed with anorexia nervosa; the Medical Board Report 
dated in August 1991 indicates that the approximate date of 
origin of anorexia nervosa was 1990; that it was incurred 
while the appellant was entitled to basic pay; and that 
anorexia nervosa did not exist prior to service.

5.  Due to the diagnosed anorexia nervosa, the U. S. Air 
Force placed the appellant on the Temporary Disability 
Retirement List (TDRL) at the time she was honorably 
discharged from service; an April 1994 letter to the 
appellant from the U. S. Air Force informed her that, 
effective in May 1994, she was being removed from the TDRL 
and was being given permanent retirement with a compensable 
disability rating of 70 percent.


CONCLUSIONS OF LAW

1.  The rating decision in November 1998, which determined 
that there had been no new and material evidence submitted to 
reopen the claim for service connection for anorexia nervosa, 
became final.  38 U.S.C.A. § 7103(a) (West Supp. 2001).

2.  The evidence submitted subsequent to the November 1998 
rating decision is new and material and the claim for service 
connection for anorexia nervosa is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).

3.  The criteria for establishing service connection for 
anorexia nervosa have been met; anorexia nervosa was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board notes that it is satisfied that all relevant facts 
necessary for an equitable disposition of the appeal 
concerning entitlement to service connection for anorexia 
nervosa have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as to this issue.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In September 1993, the RO, based on the evidence then of 
record, found in pertinent part that the appellant's anorexia 
nervosa had twice been diagnosed as a symptom of post-
traumatic stress disorder (PTSD) stemming from pre-service 
sexual traumas and that it had not been diagnosed as 
pathology separate from those pre-service traumas.  Based on 
these findings, the RO denied the claim for service 
connection for anorexia nervosa.  The evidence demonstrates 
that notice of the decision was mailed to the appellant in 
November 1993.  The veteran did not appeal that decision and 
it became final.  However, a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. § 
5108.  

In February 1996, the appellant filed to reopen her claim of 
service connection for anorexia nervosa.  In September 1994, 
the RO determined that new and material evidence had not been 
submitted to open the claim.  She was mailed notification of 
that decision later that month.  She failed to file a timely 
notice of disagreement and the rating decision became final.

In June 1998, the appellant again filed to reopen the claim 
of service connection for anorexia nervosa.  In a November 
1998 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim and the 
appellant was mailed notification of the decision later that 
month.  She did not file a timely notice of disagreement and 
that rating decision also became final.

The appellant again filed to reopen the claim of service 
connection for anorexia nervosa in March 2000.  In an August 
2000 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
appellant timely appealed that decision, which is currently 
before the Board.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  "New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the November 1998 
rating decision included service medical records which show 
that at the enlistment examination, the appellant was 64 3/4 
inches tall and weighed 101 pounds.  It was noted that she 
was underweight by five pounds and that a waiver was granted.  
A record dated in October 1990 shows that the veteran was 
evaluated for her weight due to concerns by her co-workers 
that she was not eating.  The veteran denied dieting, but 
admitted to being conscious of her weight throughout high 
school and up to the present.  She was very homesick.  The 
examiner noted "doubt anorexia."  The medical records show 
that the appellant was referred again to medical personnel in 
May 1991 due to concerns about excessive weight loss.  Her 
height was noted to be five feet, five inches, and her weight 
at that time was 90 pounds.  She was diagnosed with and 
treated for anorexia nervosa for several months.  
Subsequently, she was found medically disqualified from 
service due to this condition and received an honorable 
discharge from service.

The evidence considered in the November 1998 rating decision 
also included VA medical records of a hospitalization in May 
1992.  On admission, she weighed 78 pounds.  She was 
diagnosed with anorexia nervosa and hypokalemia.  She left 
the hospital after only a few days against medical advice.

Later in May 1992, a VA general examination showed that she 
reported the onset of anorexia nervosa in May 1991.  On 
examination, she was five feet, five inches tall and weighed 
86 pounds.  It was noted that she was normally developed but 
markedly cachectic.  Her abdomen was scaphoid and 
nondistended.  Bowel sounds were positive.  There was no 
organomegaly, no masses, or tenderness.  The impression was 
anorexia nervosa.

At a VA psychiatric examination in May 1992, the veteran 
reported that her parents had divorced when she was eight and 
she had grown up with her father.  She stated that she had 
been sexually molested at age 10 by a 15-year-old cousin.  
She also reported being sexually molested at age 15 when she 
experienced a "date rape."  After high school, she had 
enlisted in the U.S. Air Force.  She reported a lifelong 
history of lactose intolerance.  She also gave a long history 
of loss of appetite and having to force herself to eat decent 
meals.  The diagnoses were PTSD and anorexia nervosa.

A VA Social Work Evaluation report dated in February 1993 
notes that the veteran's parents had separated and divorced, 
and the veteran and her older brother had stayed with the 
father as the mother could not support them.  The veteran 
reported that she had done all the cooking and cleaning while 
she was in junior high and high school.  She reported that 
she joined the Air Force as that was what her father told her 
to do.  She developed anorexia nervosa in service when 
stationed in Germany.  She was transferred back to a military 
hospital in Maryland and placed on TDRL with a 70 percent 
disability rating.  The veteran presented as a very thin, 
anxious, depressed young woman.  It was noted that the 
veteran was adamant that she received no significant medical 
care or counseling prior to service.

The veteran underwent another VA examination in February 
1993.  She was 80 pounds and the examiner noted that she was 
well-developed but poorly nourished, severely underweight and 
emaciated.  It was further noted that she had an indifference 
to her underweight condition.  The examiner noted that the 
veteran had had several exposures to stress early in life, 
including sexual abuse and rapes.  In addition, she had a 
poor childhood home life as her parents had divorced when she 
was eight years old.  The examiner opined that the lack of 
stability and a social support before she joined the military 
"increased her vulnerability to psychopathology in response 
to subsequent stressors," such as her work schedule of 12 to 
14 hour days during Desert Storm, seeing a lot of casualties 
evacuated from the Middle East, a fear of war, and having 
broken up with her fiancée at that time.  The diagnoses were 
PTSD and anorexia nervosa.  The examiner provided a medical 
opinion that "[the veteran's] military experiences can 
aggravate her pre-service traumas."

A VA psychiatric examination was performed in March 1993.  
The examiner noted that psychological test results suggested 
that the veteran was highly focused on somatic complaints 
that had a large psychogenic component.  The diagnoses on 
Axis I were Undifferentiated Somatoform Disorder, Dysthymia, 
and Anorexia Nervosa by history.

At a VA psychiatric examination in August 1993, the veteran 
reported the sexual molestation at age 10 and age 15.  She 
also stated that she had been emotionally and physically 
abused by her father and described the physical abuse as 
being kicked, smashed against a wall, and have her head hit 
on the table.  She also stated that she had been mentally 
abused by her fiancée, who was also enlisted in the Air Force 
at the same time.  On examination, the veteran weighed 
approximately 100 pounds.  She denied any significant 
disturbance of energy or motivation.  The diagnoses were 
anorexia nervosa, underweight and secondary amenorrhea.

In statements from the veteran dated in August and September 
1993, she stated that she never had a problem with eating 
before she joined the Air Force.  She claims the problem 
started around March 1991 when she was in the Air Force.

In February 1996, the RO received a copy of a letter from the 
Air Force to the veteran dated in April 1994.  The letter 
informed her that she was being removed from the Temporary 
Disability Retirement List and placed on permanent retirement 
with a compensable disability rating of 70 percent, effective 
from May 9, 1994.

In August 1998, the RO received a copy of an Emergency 
Department Report from Park Medical Center, dated in June 
1998.  The report shows that the veteran had a history of 
severe anorexia nervosa and had not been eating recently.

Also in August 1998, the RO received copies of medical 
records from the Ohio State University Hospital.  A record 
dated in August 1997, notes that this was the first admission 
for the veteran.  It was noted that she had had problems with 
anorexia nervosa and bulimia since 1991 when she initially 
weighed 105 to 107 pounds.  It was noted further that the 
veteran claimed an exacerbation of her eating disorder during 
her time spent in Desert Storm.  A Medical Discharge Summary 
report dated in January 1998 notes a history of recurrent 
anorexia nervosa/bulimia since the Tenth Grade.

Additionally, in August 1998, the RO received a copy of a 
medical record from the Renfrew Center of a hospitalization 
from October to November 1997 for treatment of weight loss, 
malnutrition, depression and anxiety.  It was noted that the 
veteran had "a history of eating disorder from childhood.  
Patient has a history of physical abuse, sexual abuse and 
emotional abuse primarily central from family system."  The 
diagnoses on Axis I were major depression, anorexia - purging 
type, and rule out obsessive-compulsive disorder.

VA treatment records show that the veteran continued to 
receive treatment for anorexia nervosa.  A record dated in 
August 1998 notes that she had been treated for the past five 
months and had gone from 74 pounds to 62 pounds and the 
outpatient treatment was not working and she would need 
inpatient care if she did not start to gain some weight.  

Subsequent to the November 1998 rating decision, the RO 
received additional copies of medical records of treatment 
from the VA, dated from August 1997 to March 2000.  
Basically, these records show continued treatment and 
psychiatric evaluation of the veteran's anorexia nervosa.  A 
record dated in April 13, 1998, notes that the veteran 
brought in pictures of herself when she was in the Eighth 
Grade and she stated that at that time in her life, the 
others in school made fun of her for being chubby.  Another 
record dated June 8, 1998, notes that the veteran had many 
issues with her parents.  A record dated June 9, 1998, notes 
that the veteran reported that she weighed 103 pounds when 
she joined the Air Force and that during her first year in 
service, another girl showed her how to vomit and currently 
she was vomiting two to three times a day.  Another record 
dated July 1, 1998, notes that the veteran reported 
experiencing a sexual assault while in tech school in the 
military.  She claimed that she still had flashbacks and bad 
dreams of this sexual trauma.  The diagnoses were anorexia 
nervosa, PTSD, and borderline personality disorder.  A record 
dated in September 1998 shows that the veteran was committed 
to a VA psychiatric facility for her eating disorder and that 
her physical condition was dangerous.

The veteran was hospitalized at a VA medical center from May 
15 to May 17, 2000.  The diagnoses were anorexia nervosa, 
malnutrition secondary to the above, depression, hypokalemia, 
and hypoproteinemia.  A VA treatment record dated May 16, 
2000, notes the history of her present illness as anorexia 
that started while she was on active duty in the Air Force, 
and for which she had received a medical discharge.

In March 2001, the RO received a VA Form 9, dated in February 
2001.  The appellant again noted that her condition is 
service related and did not preexist service.

A Travel Board hearing was held in September 2001 before the 
undersigned Board Member.  At the hearing, the appellant's 
representative pointed out that the Medical Board Report done 
by the U.S. Air Force indicates that the appellant's anorexia 
nervosa did not exist prior to service.  The appellant 
testified that she was thin at the time of entry into 
service, but that she had always been thin and there had not 
been a problem.  She further testified that she began to 
experience weight loss during Desert Storm.  During that 
time, she was stationed in Germany and that was when the 
condition began.  She stated that she currently was receiving 
treatment from a VA physician.  

At the hearing, the appellant submitted additional evidence 
consisting of a letter dated in September 2001 from the 
appellant's current VA caregiver.  The appellant also 
submitted a written waiver of RO review of this additional 
evidence.  The letter was signed by a VA care provider whose 
credentials included Registered Nurse and Adult Nurse 
Practitioner.  It was noted that she had treated the 
appellant for nearly four years.  According to her statement, 
while the exact trigger which prompted the appellant's life-
threatening anorexia nervosa may never be determined, "it is 
clear her weight began to decline while serving on active 
duty."  She also acknowledged that the veteran "may have 
had experiences in childhood which predisposed her to this 
type of coping style and may even [have] used it in her pre-
military life, but one this is clear [the appellant] did not 
enter the military in the same condition as you see her in 
today."  The Board interprets this statement as a medical 
opinion that even if the appellant's anorexia nervosa pre-
existed service, it was aggravated by service.

After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted to reopen the 
appellant's claim for service connection for anorexia 
nervosa.  As noted above, since the last final rating 
decision in November 1998, additional evidence has been 
submitted, which includes a September 2001 statement from the 
appellant's VA primary care provider.  The Board finds that 
this evidence is new and material.  It provides a medical 
opinion of a nexus between the appellant's current condition 
and her period of active duty.  Such evidence was not before 
the RO at the time of the November 1998 rating decision and 
it is pertinent to the issue of service connection for 
anorexia nervosa.  Accordingly, the Board determines that the 
claim for service connection for anorexia nervosa is reopened 
and must be determined on the merits.

The Board determines that there is adequate evidence for it 
to render an equitable disposition on the merits of the 
reopened claim for service connection for anorexia nervosa.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that the evidence is in equipoise as to 
whether or not the appellant's anorexia nervosa pre-existed 
service.  The medical records from Ohio State University 
Hospital note that the veteran had a history of recurrent 
anorexia nervosa/bulimia since the Tenth Grade.  The Records 
from the Renfrew Center note a history of an eating disorder 
from childhood.  This medical evidence indicates that the 
anorexia nervosa pre-existed service.  However, the service 
medical records contain the Medical Board Report noting that 
the approximate date of origin of the anorexia nervosa was in 
1990 (during the appellant's period of active duty), the 
condition was incurred while she was entitled to basic pay, 
and it did not exist prior to service.  In addition, the 
appellant's sworn testimony was that her weight loss and 
condition began during active duty.  Moreover, the September 
2001 statement from the appellant's VA primary care provider 
notes that the appellant's weight began to decline while 
serving on active duty.  As this evidence appears to be in 
equipoise, the appellant receives the benefit of the doubt.  
Accordingly, the evidence warrants service connection for 
anorexia nervosa.

Further, the Board notes that even if the anorexia nervosa 
pre-existed service, if it was aggravated during active duty, 
service connection is warranted for the condition.  The 
evidence supports a finding that if the anorexia nervosa pre-
existed service, it was aggravated therein.  The September 
2001 VA medical statement provides a medical opinion 
indicating that even if the veteran had childhood experiences 
that predisposed her to this type of coping style in her pre-
military life, her condition was aggravated during service.  
As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  
Therefore, whether the appellant's anorexia nervosa was 
incurred in service or pre- existed service and was 
aggravated therein, the evidence supports service connection 
for that disorder.


ORDER

New and material evidence having been received, the claim for 
service connection for anorexia nervosa is reopened.

Service connection for anorexia nervosa is granted.


REMAND

On VA Form 9, dated in February 2001, the appellant requested 
a video conference hearing in regard to the issue of whether 
the September 1993 rating decision contained clear and 
unmistakable error (CUE), as well as in regard to the issue 
of entitlement to service connection for anorexia nervosa.  
Although a hearing was held in September 2001, testimony was 
elicited with regard to only the issue of service connection 
for anorexia nervosa.  There is no evidence of record that 
the appellant has withdrawn her request for a hearing in 
regard to the CUE claim.  Accordingly, the CUE claim must be 
remanded to give the appellant the opportunity for a hearing.

Accordingly, this claim is REMANDED for the following action:

The RO should contact the appellant 
and clarify whether she still wants a 
video conference hearing to provide 
testimony concerning the issue of 
whether there was CUE in the September 
1993 rating decision.  If the 
appellant still wants a hearing, the 
RO should take the appropriate action 
to afford the appellant such a 
hearing.  A copy of the transcript 
must then be associated with the 
appellant's claims folder

The appellant has the right to submit additional evidence and 
argument regarding the CUE issue the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



